Cite as 2016 Ark. 221

                    SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered   May 19, 2016

 IN RE: BOARD OF CERTIFIED COURT
 REPORTER EXAMINERS




                                        PER CURIAM


       The Board of Certified Court Reporters has proposed the following amendment to

the Regulations of the Board of Certified Court Reporter Examiners due to the increasing

shortage of court reporters in rural areas of the state. The changes are set in “line-in,” “line-

out” fashion. (New material is underlined; deleted material is lined through.) We adopt this

amendment to be effective immediately.

Section 13.

   A. In the event of an emergency where no certified court reporter is immediately

       available, a judge of a circuit court may, in his or her discretion, grant:

       i.     a one hundred twenty eighty calendar day emergency certificate to an

              individual who currently holds a valid court reporting license or certification

              from another state or a national court reporting association. The emergency

              certificate may be renewed once.; or

       ii.    a one hundred twenty seven calendar day non-renewable emergency

              certificate to any other individual.
                              Cite as 2016 Ark. 221

    In order to continue the conduct of the court's business; provided that A copy of

    the one hundred twenty day emergency certificate shall be forthwith filed with the

    Clerk of the Arkansas Supreme Court and the Secretary of this Board.

B. A circuit judge shall not grant an emergency certificate to a court reporter whose

   court reporter board license or certification is at the time of the issuance of the

   emergency certificate revoked or suspended in Arkansas, any other state.